UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2016 Commission File Number: 001-33632 BROOKFIELD INFRASTRUCTURE PARTNERS L.P. (Exact name of registrant as specified in its charter) 73 Front Street Fifth Floor Bermuda Hamilton, HM 12 Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82. The information contained in Exhibit 99.1 of this Form 6-K is incorporated by reference into the registrant’s following registration statements on Form F-3: File No. 333-167860. The following documents, which are attached as exhibits hereto, are incorporated by reference herein: Exhibit Title ANNOUNCEMENT REGARDING ASCIANO TRANSACTION ASCIANO ANNOUNCES DISCUSSIONS WITH BROOKFIELD CONSORTIUM AND QUBE CONSORTIUM IN RESPECT OF POTENTIAL TRANSACTION SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BROOKFIELD INFRASTRUCTURE PARTNERS L.P. by its general partner, BROOKFIELD INFRASTRUCTURE PARTNERS LIMITED Date:February 22, 2016 By: /s/ Jane Sheere Name: Jane Sheere Title: Secretary
